DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 29 September 2022. Claims 1, 4-7, 11-12 and 16-28 are pending in the application; claims 1, 4-7 and 11-12 are amended; claims 21-28 are new; and claims 2-3, 8-10 and 13-15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 27 and 28 depend upon claims 7 and 12 respectively, further, claims 27 and 28 recite features “wherein the reference signal notification message further comprises beam information, which is related to at least one time index of one or more synchronization signal (SS) blocks” also recited in claims 7 and 12 “wherein the reference signal notification message comprises…beam information…wherein the beam information [is] related to at least one time index of one or more SS blocks”. Thus, it appears that claims 27 and 28 do not further limit claims 7 and 12. Accordingly, claims 27-28 are rejected under 24 U.S.C. § 112(d) for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2020/0053738 A1).

Regarding claim 1, Harada discloses a reference signal notification method, performed by a network device or a chipset for the network device (Fig. 10, [0187], [0252]-[0260]), the method comprising: 
sending a reference signal notification message ([0070] disclosing “The NW configures common resource configuration for CSI-RS-based RRM measurement, in UE, via higher layer signaling. Higher layer signaling may be UE-common signaling (for example, SIB (System Information Block)) or may be UE-specific signaling (for example, RRC (Radio Resource Control) signaling)”; [0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the reference signal notification message comprises time resource information of a reference signal (Fig. 3, [0071]-[0072] disclosing Fig.3 depicting a common resource configuration comprising  “a time offset of the CSI-RS”) and period information of a channel state information reference signal (CSI-RS) ([0072] disclosing the configuration includes a periodicity of the CSI-RS),
wherein the reference signal is the CSI-RS ([0070]-[0072], [0080] disclosing the configuration is of the CSI-RS), 
wherein the time resource information is a time offset of the CSI-RS (Fig. 3 Offset, [0072] disclosing the configuration comprises a time offset of CSI-RS), 
wherein the reference signal notification message further comprises a cell identity ([0081]-[0086] disclosing the base station further configures the cell ID of the CSI-RS as CSI-RS-ID association information) and numerology information of the CSI-RS ([0073] disclosing the CSI-RS configuration includes 1-slot and 1-PRB units. Each CSI-RS resource may include time/frequency resource information and antenna port information.), and 
wherein the period information indicates a periodicity of the CSI-RS ([0072] disclosing the configuration includes a periodicity of the CSI-RS).  

Regarding claim 4, Harada further discloses the method according to claim 1, comprising: 
sending the reference signal notification message to a user equipment (UE) ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the network device is a network device in a current cell of the UE ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell and/or nearby cells.”), or wherein the network device is a network device in a neighboring cell of a current cell of the UE ([0081] disclosing “The higher layer signaling may be UE-common signaling (for example, SIB). It is inherent in the art that SIBs sent by a neighboring cell can be received by a UE prior to handover to said neighboring cell).  

Regarding claim 5, Harada discloses a reference signal notification method, performed by a user equipment (UE) or a chipset for the UE (Fig. 12, user terminal 20, [0218], [0252]-[0260]), the method comprising:
receiving a reference signal notification message [0070] disclosing “The NW configures common resource configuration for CSI-RS-based RRM measurement, in UE, via higher layer signaling. Higher layer signaling may be UE-common signaling (for example, SIB (System Information Block)) or may be UE-specific signaling (for example, RRC (Radio Resource Control) signaling)”; [0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the reference signal notification message comprises time resource information of a reference signal (Fig. 3, [0071]-[0072] disclosing Fig.3 depicting a common resource configuration comprising  “a time offset of the CSI-RS”) and period information of a channel state information reference signal (CSI-RS) ([0072] disclosing the configuration includes a periodicity of the CSI-RS), 
wherein the reference signal is the CSI-RS ([0070]-[0072], [0080] disclosing the configuration is of the CSI-RS), 
wherein the time resource information is a time offset of the CSI-RS (Fig. 3 Offset, [0072] disclosing the configuration comprises a time offset of CSI-RS), 
wherein the reference signal notification message further comprises a cell identity ([0081]-[0086] disclosing the base station further configures the cell ID of the CSI-RS as CSI-RS-ID association information) and numerology information of the CSI-RS ([0073] disclosing the CSI-RS configuration includes 1-slot and 1-PRB units. Each CSI-RS resource may include time/frequency resource information and antenna port information.), and 
wherein the period information indicates a periodicity of the CSI-RS ([0072] disclosing the configuration includes a periodicity of the CSI-RS); and 
receiving a reference signal based on the time resource information of the reference signal ([0087] disclosing “The UE measures CSI-RSs based on combinations of resources indicated in the CSI-RS-ID association information, among the resources in the common resource set”).  

Regarding claim 6, Harada further discloses the method according to claim 5, comprising: 
receiving a reference signal notification message sent by a network device ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”) in a current cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell and/or nearby cells.”); or 
receiving a reference signal notification message sent by a network device ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”) in a neighboring cell of a current cell ([0081] disclosing “The higher layer signaling may be UE-common signaling (for example, SIB). It is inherent in the art that SIBs sent by a neighboring cell can be received by a UE prior to handover to said neighboring cell).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11-12 and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2020/0053738 A1) in view of Nokia et al., “CSI-RS for mobility purposes”, 3GPP TSG-RAN WG1 Meeting #88bis, Spokane, WA, USA, 3rd-7th April 2017, R1-1705843, hereafter D1 .

Regarding claim 7, Harada discloses reference signal notification apparatus, comprising a transceiver(Fig. 10, [0187], [0252]-[0260]), wherein the transceiver is configured to: 
send a reference signal notification message ([0070] disclosing “The NW configures common resource configuration for CSI-RS-based RRM measurement, in UE, via higher layer signaling. Higher layer signaling may be UE-common signaling (for example, SIB (System Information Block)) or may be UE-specific signaling (for example, RRC (Radio Resource Control) signaling)”; [0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the reference signal notification message comprises time resource information of a reference signal (Fig. 3, [0071]-[0072] disclosing Fig. 3 depicting a common resource configuration comprising  “a time offset of the CSI-RS”), beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”), and period information of a channel state information reference signal (CSI-RS) ([0072] disclosing the configuration includes a periodicity of the CSI-RS), 
wherein the reference signal is the CSI-RS ([0070]-[0072], [0080] disclosing the configuration is of the CSI-RS), 
wherein the time resource information is a time offset of the CSI-RS (Fig. 3 Offset, [0072] disclosing the configuration comprises a time offset of CSI-RS), 
wherein the reference signal notification message further comprises a cell identity ([0081]-[0086] disclosing the base station further configures the cell ID of the CSI-RS as CSI-RS-ID association information) and numerology information of the CSI-RS ([0073] disclosing the CSI-RS configuration includes 1-slot and 1-PRB units. Each CSI-RS resource may include time/frequency resource information and antenna port information.), and 
wherein the period information indicates a periodicity of the CSI-RS ([0072] disclosing the configuration includes a periodicity of the CSI-RS).
Harada does not disclose the following; however, D1 discloses wherein the beam information related to [sic] at least one time index of one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).

Regarding claim 11, Harada further discloses the apparatus according to claim 7, wherein the transceiver is further configured to send the reference signal notification message to a UE ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the reference signal notification apparatus is a network device in a current cell of the UE ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell and/or nearby cells.”), or 
wherein the network device is a network device in a neighboring cell of a current cell of the UE ([0081] disclosing “The higher layer signaling may be UE-common signaling (for example, SIB). It is inherent in the art that SIBs sent by a neighboring cell can be received by a UE prior to handover to said neighboring cell).  

Regarding claim 12, Harada discloses a reference signal notification apparatus, comprising a transceiver (Fig. 12, user terminal 20, [0218], [0252]-[0260]), wherein the transceiver is configured to: 
receive a reference signal notification message ([0070] disclosing “The NW configures common resource configuration for CSI-RS-based RRM measurement, in UE, via higher layer signaling. Higher layer signaling may be UE-common signaling (for example, SIB (System Information Block)) or may be UE-specific signaling (for example, RRC (Radio Resource Control) signaling)”; [0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”), 
wherein the reference signal notification message comprises time resource information of a reference signal (Fig. 3, [0071]-[0072] disclosing Fig. 3 depicting a common resource configuration comprising  “a time offset of the CSI-RS”), beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”), and period information of a channel state information reference signal (CSI- RS) ([0072] disclosing the configuration includes a periodicity of the CSI-RS), 
wherein the reference signal is the CSI-RS ([0070]-[0072], [0080] disclosing the configuration is of the CSI-RS), 
wherein the time resource information is a time offset of the CSI-RS (Fig. 3 Offset, [0072] disclosing the configuration comprises a time offset of CSI-RS), 
wherein the reference signal notification message further comprises a cell identity ([0081]-[0086] disclosing the base station further configures the cell ID of the CSI-RS as CSI-RS-ID association information) and numerology information of the CSI-RS ([0073] disclosing the CSI-RS configuration includes 1-slot and 1-PRB units. Each CSI-RS resource may include time/frequency resource information and antenna port information.), and 
wherein the period information indicates a periodicity of the CSI-RS ([0072] disclosing the configuration includes a periodicity of the CSI-RS); and 
receive a reference signal based on the time resource information of the reference signal ([0087] disclosing “The UE measures CSI-RSs based on combinations of resources indicated in the CSI-RS-ID association information, among the resources in the common resource set”).
Harada does not disclose the following; however, D1 discloses wherein the beam information is related to at least one time index of one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).

Regarding claim 16, Harada further discloses the apparatus according to claim 12, wherein: 
the transceiver is configured to receive a reference signal notification message sent by a network device ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”) in a current cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell and/or nearby cells.”); or 
the transceiver is configured to receive a reference signal notification message sent by a network device ([0080] with respect to Example 1B disclosing “As in example 1A, the radio base station configures common resource configuration information for CSI-RS-based RRM measurement in the UE, via higher layer signaling.”) in a neighboring cell of a current cell ([0081] disclosing “The higher layer signaling may be UE-common signaling (for example, SIB). It is inherent in the art that SIBs sent by a neighboring cell can be received by a UE prior to handover to said neighboring cell).  

Regarding claim 17, Harada further discloses the apparatus according to claim 7, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell.).  

Regarding claim 18, Harada further discloses the apparatus according to claim 7, wherein the transceiver is further configured to send a broadcast message ([0081] The higher layer signaling may be UE-common signaling (for example, SIB) which is inherently a broadcast message), wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell).  

Regarding claim 19, Harada further discloses the apparatus according to claim 12, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell).  

Regarding claim 20, Harada further discloses the apparatus according to claim 12, wherein the transceiver is further configured to receive a broadcast message ([0081] The higher layer signaling may be UE-common signaling (for example, SIB) which is inherently a broadcast message), wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell ([0086] disclosing “The CSI-RS-ID association information may be based on the CSI-RS configuration and cell IDs of the serving cell).  

Regarding claim 21, Harada discloses the method according to claim 1; but, does not disclose the following. However, D1 suggests further comprising: receiving information about one or more synchronization signal (SS) blocks, wherein the information about the one or more SS blocks comprises at least one time index of the one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”; pg. 3 discussion under “Allow different RRC configuration methods: disclosing “CSI-RS for mobility could be provided…for example as a response to UE ‘SS-block-RSRP’ measurement report.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 22, Harada discloses the method according to claim 5; but, does not disclose the following. However, D1 suggests further comprising: sending information about one or more synchronization signal (SS) blocks, wherein the information about the one or more SS blocks comprises at least one time index of the one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”; pg. 3 discussion under “Allow different RRC configuration methods: disclosing “CSI-RS for mobility could be provided…for example as a response to UE ‘SS-block-RSRP’ measurement report.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 23, Harada in view of D1 discloses the apparatus according to claim 7. Harada does not disclose the following; however, D1 suggests, wherein the transceiver is configured to: receive information about one or more synchronization signal (SS) blocks, wherein the information about the one or more SS blocks comprises at least one time index of the one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”; pg. 3 discussion under “Allow different RRC configuration methods: disclosing “CSI-RS for mobility could be provided…for example as a response to UE ‘SS-block-RSRP’ measurement report.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 23, Harada in view of D1 discloses the apparatus according to claim 12. Harada does not disclose the following; however, D1 suggests, wherein the transceiver is configured to: send information about one or more synchronization signal (SS) blocks, wherein the information about the one or more SS blocks comprises at least one time index of the one or more SS blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”; pg. 3 discussion under “Allow different RRC configuration methods: disclosing “CSI-RS for mobility could be provided…for example as a response to UE ‘SS-block-RSRP’ measurement report.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).   

Regarding claim 25, Harada discloses the method according to claim 1, wherein the reference signal notification message further comprises beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”). 
Harada does not disclose the following; however, D1 suggests beam information is related to at least one time index of one or more synchronization signal (SS) blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 26, Harada discloses the method according to claim 5, wherein the reference signal notification message further comprises beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”). 
Harada does not disclose the following; however, D1 suggests beam information is related to at least one time index of one or more synchronization signal (SS) blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 27, Harada discloses the apparatus according to claim 7, wherein the reference signal notification message further comprises beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”). 
Harada does not disclose the following; however, D1 suggests beam information is related to at least one time index of one or more synchronization signal (SS) blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Regarding claim 28, Harada discloses the apparatus according to claim 12, wherein the reference signal notification message further comprises beam information ([0081] CSI-RS association information (CSI-RS-ID); [0090] disclosing CSI-RS beams; [0092]-[0093] CSI-RS-IDs associated with beams; [0051] detecting beams based on CSI-RS; [0065]-[0068] disclosing “Different beams are transmitted in different time/frequency resources and/or different antenna ports. This allows UE to measure multiple beams within 1 PRB. “Time/frequency resources” may be interpreted as “time resources and/or frequency resources.”; Fig. 7, [0129] disclosing “common resource set may show the frequency unit indices of frequency resources (frequency units) for transmitting CSI-RSs. In this example, the frequency unit indices represent PRBs. The frequency unit indices may be associated with beam IDs, which indicate the beams of CSI-RSs transmitted in corresponding PRBs.”). 
Harada does not disclose the following; however, D1 suggests beam information is related to at least one time index of one or more synchronization signal (SS) blocks (Section 4.2 disclosing “To facilitate the TDM operation there should of course be a resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission”; Figure at top of pg. 4 “SS block -> CSI-RS association”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CSI-RS configuration disclosed by Harada with the resource (time/frequency) association between the SS burst timing (or time index of SS block) and the CSI-RS transmission taught by D1 because this can facilitate mobility and beam management procedures by providing the CSI-RS configuration via RRC signaling in advance or as a response to a UE ‘SS-block-RSRP’ measurement report (pg. 3 discussion under “Allow different RRC configuration methods:”) the enable the UE to associate specific CSI-RS ports to SS-blocks (pg. 3 Section 3.2 first paragraph disclosing “i.e. when UE detects an SS block it is able to obtain beam configuration to measure individual beams corresponding to the SS block”; See Harada: [0065] Also, a “beam” may be read as a “resource,” an “antenna port” and the like.).  

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishio et al. (US 2014/0177601 A1) discloses reference signal notification methods as recited in claims 1 and 7; Harada et al. (US 2020/0145981 A1) discloses CSI-RS associated with a detected SS block time index ([0070], [0078]); Faerber et al. (WO 2017/062061 A1) defines numerology information ([0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461